Citation Nr: 1001111	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  04-08 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jebby Rasputnis


INTRODUCTION

The appellant served on active duty from January 1970 to 
October 1970 in active duty training for the Naval Reserves.

This matter was last before the Board of Veterans' Appeals 
(Board) in November 2007, on appeal of a November 2002 rating 
decision of the Decatur, Georgia regional office (RO) of the 
Department of Veterans Affairs (VA).   Upon review, the Board 
determined that new and material evidence had been submitted 
to reopen the claim of entitlement to service connection for 
a back disability, but remanded for the collection of 
additional records and the provision of a VA examination.  
The Board notes that entitlement to service connection for 
this disability was denied in a May 1996 Board decision.


FINDINGS OF FACT

1.  The appellant has a current diagnosis of degenerative 
disease of the thoracolumbar spine.

2.  The appellant is not shown to have a low back disability 
due to any event or incident of his service.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a low back disability are not met.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.317 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA). See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2009).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  Under VCAA, VA has a duty 
to notify the claimant of any information and evidence needed 
to substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 
5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issue decided herein.  

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
RO sent the appellant a letter in November 2004, which 
informed him of the requirements needed to establish 
entitlement to service connection.  In November 2008, he 
received additional notice of these elements from the Appeals 
Management Center (AMC).  In accordance with the requirements 
of VCAA, the letters informed the appellant what evidence and 
information he was responsible for obtaining and the evidence 
that was considered VA's responsibility to obtain.  

The appellant also was informed in a separate March 2006 
letter, as well as in the November 2008 letter, as to how an 
appropriate disability rating and effective date would be 
assigned if his claim was granted, in compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA also requires VA to provide a medical examination when 
such an examination is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (2009).  In 
May 1992 and July 2009, the appellant received VA 
examinations.  The July 2009 examination, based on the report 
and addendum provided by the examiner, included a review of 
his claims file.  Shipwash v. Brown, 8 Vet.App. 218, 222 
(1995); Flash v. Brown, 8 Vet.App. 332, 339-340 (1995) 
(Regarding the duty of VA to provide medical examinations 
conducted by medical professionals with full access to and 
review of the veteran's claims folder).

As noted above, this case was remanded for the collection of 
deck logs from the U.S.S. English during the appellant's term 
of service,  collection of additional medical records, and 
the provision of a VA examination.  The deck logs have been 
reviewed (the National Archives and Records Administration 
(NARA) have observed that there is no mention of any incident 
involving the appellant in the logs).  Additional VA and 
private medical records have been collected.  

The appellant also has stated that, as some of his medical 
providers have died or retired, some medical records from the 
1970 to 1984 period are not available.  There is no 
obligation on the part of VA to seek evidence which the 
appellant acknowledges does not exist.  Counts v. Brown, 6 
Vet. App. 473, 477 (1994).  
An examination was provided.  The AMC then sent additional 
notice to the appellant, and allowed him an opportunity to 
respond to this notice, before re-adjudication of the claim 
in an August 2009 supplemental statement of the case (SSOC).  
Thus, the Board finds that all actions and development 
directed in earlier remands have been completed in full.  
Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

VA also has a duty to obtain Social Security Administration 
(SSA) records when they may be relevant.  Voerth v. West, 13 
Vet. App. 117, 121 (1999).  A VA treatment note dated April 
2009 states that the appellant was "frustrated about a 
battle for a Social Security claim."  However, the note 
reflects that the "battle" was over the credentials of a 
health care provider who submitted a medical opinion 
regarding the appellant's mental health.  As the Social 
Security claim, as indicated by the appellant, is limited to 
the subject of a mental health disability, it is not relevant 
to the claim on appeal.  Regardless, the Board observes that 
the determinative issue in this case is the existence of any 
nexus between the appellant's service and a current 
disability rather than, as concerns SSA, the extent of any 
current disability.  Further, the appellant has been given 
ample opportunity to present evidence and argument in support 
of his claim and has not made the RO or the Board aware of 
any additional evidence that needs to be obtained in order to 
fairly decide his claim.  

The Board concludes that all available evidence has been 
obtained and that there is sufficient medical evidence on 
file upon which to make a decision on the issue decided on 
appeal.  The Board additionally finds that general due 
process considerations have been complied with by VA. See 38 
C.F.R. § 3.103 (2009).  
Service Connection Claim

The appellant seeks service connection for a low back 
disability, and alleges that he injured his back multiple 
times while aboard the U.S.S. English: lifting an air 
conditioner during a salvaging detail; and due to a boiler 
explosion that occurred while the vessel was near Bermuda.  
He also has provided a third party lay statement indicating 
that he injured his back while carrying a heavy television on 
board the U.S.S. English (statement of appellant's mother, 
dated December 2007) and submitted a statement dated 
September 2009 that appears to indicate that he injured his 
back while saving the lives of two fellow recruits in a boot 
camp.  Having carefully considered the claim in light of the 
record and the applicable law, the Board is of the opinion 
that the preponderance of the evidence is against the claim.  

While the record reflects that the appellant was diagnosed 
with a lumbosacral strain while in service, and has a current 
diagnosis of degenerative disease in the thoracolumbar spine, 
the preponderance of the competent (i.e., that which is 
informed and probative) evidence of record  linking any 
current disability to his period of service is against the 
claim.  

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  Service connection may also be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service. 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12  Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Demonstration of continuity of symptomatology is an 
alternative method of establishing the second and third 
Shedden/Caluza element under 38 C.F.R. § 3.303(b).  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Brown, 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  

Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The appellant has been diagnosed as having degenerative 
disease of the thoracolumbar spine.  Prior medical records 
reflect additional diagnoses of a hiatal hernia, kidney 
stones, and osteoporosis.  However, the most recent medical 
evidence of record, VA treatment notes dated in 2009 the 
report of a July 2009 VA examination, reveals that the 
appellant's current diagnoses are limited to degenerative 
disease and osteoporosis.  

The appellant's service treatment records reflect that he 
experienced back tenderness in the lumbosacral area in March 
of 1970.  The records indicate that he was diagnosed on March 
23, 1970 as having a back strain.  His service treatment 
record reflects that on March 28, 1970 he was found to be 
physically qualified for release from active duty for 
training and not in need of treatment or hospitalization.  

In October 1990, approximately 20 years after service, the 
appellant filed a claim for entitlement to service connection 
for a back condition.  

Private treatment notes, from a Dr. Henderson, dated in June 
1991 reflect that the appellant was treated for back pain 
after moving a bed and couch.  The notes indicate that the 
appellant stated the pain dated back to his days in the Navy 
and received a diagnosis of left sacrospinalis strain with 
spasm.

He received a VA examination in May 1992.  The examiner noted 
that the appellant reported he lifted a "heavy weight" in 
service, felt a crack in his back, and was taken to the 
dispensary in Mayport, Florida.  The treatment report 
reflects that he further reported that the dispensary 
physicians recommended back surgery, but he declined and took 
an early discharge for medical reasons, was diagnosed after 
service by a private physician in Savannah as having a 
deteriorating disk in his back, and experienced chronic low 
back pain ever since.  Based on the history provided by the 
appellant and a physical examination, the examiner diagnosed 
"residual of back injury with prominent pain and limited 
range of motion."

The appellant has submitted some evidence of treatment for 
back pain pre-dating this examination.  Specifically, he has 
provided: a letter from a Dr. Powers noting that he did not 
have medical records going back more than thirty (30) years, 
but had a log book showing that the appellant visited his 
office and received medication via injection in February 
1971; a separate letter from Dr. Powers reiterating that he 
treated the appellant in February 1971, but could not recall 
for what condition (the letter also is signed by the 
appellant's mother, a nurse, noting that his current back 
condition "could" have originated in service); a November 
1989 diagnosis of a small hiatal hernia; September 1992 
letter from a private physician, Dr. Hendrix, stating that he 
had known the appellant, and treated him for lower back pain, 
since 1984.

Following the 1992 VA examination, the record indicates that 
the appellant received intermittent VA treatment for his back 
pain.  Treatment notes from February 1993 reflect that he 
reported experiencing chronic back pain; an x-ray revealed 
"symmetrical bilateral sacroiliitis, suggesting possibility 
of ankylosing spondylitis," but a March 1993 CT scan did not 
show any significant abnormal findings.  In June 1993, the 
appellant was noted to have back and abdominal pain with a 
musculoskeletal origin.  A September 1993 treatment note 
shows complaints of back pain radiating down the right thigh.  

In October 1996, a VA provider noted that the appellant 
experienced chronic low back pain and wore a back brace.  A 
note of May 1997 indicates low back pain of undefined origin.  
A note dated January 2008 reflects a report of back pain.  
July 2008 and June 2009 notes show diagnoses of chronic low 
back pain.  A September 2008 treatment record indicates that 
the appellant reported back pain.  In March 2009 the 
appellant received a diagnosis of osteoporosis.  Private 
medical records associated with the claims file show that the 
appellant had been diagnosed with osteoporosis and 
degenerative joint disease as early as December 2007.

Lay statements from R.H., dated January and July 2009, state 
that he served with the appellant on the U.S.S. English and 
observed witness his injury while lifting a 400 pound air 
conditioner from a bulk head and from subsequent boiler 
explosion on March 28, 1970 while the ship "was on military 
maneuvers new Bermuda."  A lay statement of December 2007 
from the appellant's mother states that he injured his back 
in service while carrying a heavy television up stairs aboard 
the U.S.S. English.

In July 2009, the Veteran was afforded a VA examination that 
included a review of his service treatment records and 
medical history.  The examiner conducted a spinal examination 
including x-rays of the cervical and thoracolumbar spine.  X-
rays of the lumbosacral spine revealed normal vertebral 
alignment and well-preserved disk space, but mildly 
osteopenic bones.  X-rays of the thoracic spine revealed mild 
generalized osteopenia with early degenerative osteophytes 
and a slight widening of the left lower thoracic paraspinous 
soft tissues "of questionable significance."  Additional 
examination with CT scan revealed mild multilevel 
degenerative changes and mild osteopenia, but no 
abnormalities of the paraspinal soft tissues or any definite 
large disk bulges.  The examiner diagnosed the appellant with 
degenerative disease.  

As an initial matter, the Board finds the appellant is not 
credible in several particulars as to the onset of his 
alleged disorder.  The appellant has stated that he injured 
his back in service by lifting an air conditioner and being 
near a boiler explosion, both aboard the U.S.S. English while 
it was returning from Bermuda.  He submitted an image from a 
May 2009 MRI, on which he noted "benign lumbar spine, 
osteoporotic fractures from accident 3/22/70 and 3/28/70 
U.S.S. English."  His service treatment records are devoid 
of any mention of any in-service back trauma as he presently 
alleges.

The appellant is essentially asking VA to place credence in 
his account that on at least two occasions in service, Naval 
medical examiners and care providers failed to record the 
circumstances of his alleged in service injury - the alleged 
lifting of an air conditioner and the extraordinary 
circumstances of a "boiler explosion."  The record belies 
his account, instead indicating that he was treated on March 
22, 1970 in Florida for complaints of "sudden on-set" 
abdominal pain rather than back pain; although he was 
diagnosed with back strain on March 23, 1970, he reported no 
injury to his back, but radiation of the abdominal pain to 
his back; and on March 28, 1970, the record reflects that he 
received a separation examination that revealed he was 
physically fit and not in need of treatment or 
hospitalization.  

Neither the appellant nor R.H. have provided any evidence of 
medical expertise and it is well-settled law that that lay 
persons are not competent to render such opinions on matters 
of medical causation.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  Further, their accounts of the location of the 
U.S.S. English at the time of the appellant's alleged 
injuries conflicts with the service treatment record showing 
that he reported, in Florida, for treatment of sudden on-set 
of abdominal pain on March 22, 1970 and was observed as fit 
and not in need of treatment on March 28, 1970.  

Although the appellant's mother appears to be credentialed as 
a nurse, her 2007 statement conflicts with his account of how 
he was injured, and her notation on the letter from Dr. 
Powers (reporting that treatment was provided to the 
appellant for an unknown condition in 1971) merely observes 
that the condition "could" have originated in service.  
Service connection may not be based on resort to speculation 
or remote possibility.  38 C.F.R. § 3.102; Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 
Vet. App. 30, 33 (1993).

In regard to the appellant's statements, detailing the 
history of the alleged in-service injury/ies to his 
healthcare providers, the U.S. Court of Appeals for Veterans 
Claims (Court) has held that medical history provided by a 
veteran and recorded by an examiner without additional 
enhancement or analysis is not competent medical evidence.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Although the 
Court also has held that VA cannot reject a medical opinion 
simply because it is based on a history supplied by a 
veteran, the critical question is whether that history was 
accurate.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); 
see also Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006).  
As indicated above, the appellant has provided an account of 
his injury that is not consistent with service treatment 
records.  

Although the Court held in Cartwright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) that VA cannot ignore a veteran's 
testimony, a veteran's personal interest may affect the 
credibility of the evidence.  The Board has examined the 
claims file in detail and observes that the appellant has 
provided several false statements including: that he was 
discharged in 1990 (letter of October 1990); and that he 
served as a gunner's mate on a patrol boat in Vietnam from 
June 1968 to December 1970.  The appellant also has provided 
conflicting statements, such as: reporting that he was 
allowed an early discharge for medical reasons (statement to 
2009 VA examiner) and that he was discharged with a number of 
other sailors due to overcrowding of the Navy (statement of 
February 1994): stating in a letter dated February 1992 and 
an undated letter to RO (appearing in the record with 
statements dated 1994) that since service he could not do any 
heavy lifting, but reporting to Dr. Henderson in 1991 that he 
injured his back after moving a couch and a bed.

The first post-service medical evidence of record regarding a 
back disability is from Dr. Hendrix, showing treatment since 
1984, approximately 14 years after service.  Further, the 
medical opinions of record do not support a determination 
that the appellant's low back condition, presently diagnosed 
as degenerative disease, is related to any incident of his 
service.  Read broadly for the purposes of suggesting a 
nexus, Dr. Hendrix's statement observes that the appellant's 
back condition is chronic and long-standing and pre-dates 
1984.  However, the statement does not directly provide an 
opinion as to etiology.  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that opinions which are 
inconclusive as to the origin of a disease cannot be employed 
as suggestive of a linkage between the current disorder and 
the claimed incident of military service.  Warren v. Brown, 6 
Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 
(1993).   

The remaining private medical opinions provided by the 
appellant are similarly unhelpful to the appellant's claim: 
the letters from Dr. Powers do not identify any condition for 
which the appellant was treated; and the opinions of the 1992 
VA examiner and Dr. Henderson are based on the appellant's 
account of events, rather than review of the claims file.  
The Court also has held that medical examination reports must 
contain not only clear conclusions with supporting data, but 
a reasoned medical explanation connecting the two.  Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007).  Although the Court 
has held that a physician's review of the claims file is not 
the determinative factor is assigning probative value, see 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008), it 
noted that a physician should have information regarding 
relevant case facts.  

The only recent medical opinion of record that provides both 
clear conclusions and a reasoned medical explanation, is that 
of the 2009 VA examiner.  As noted, this examiner reviewed 
the pertinent records and conducted a physical and x-ray and 
CT examination and concluded that he could not provide a 
medical opinion without resorting to "mere speculation."  
Again, service connection may not be based on mere 
speculation.  38 C.F.R. § 3.102; Stegman, 3 Vet. App. at 230; 
Obert, 5 Vet. App. at 33.  Further, as the appellant's 
account of injury is not credible due to the inconsistencies 
and falsehoods noted above, there is no competent evidence 
supporting a medical nexus between any incident of the 
appellant's service and any current back disability.  As 
such, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A.§ 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for a low back disability 
is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


